DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 6, 8, 11-14, 18, and 20 have been amended as per the amendment filed on 5/02/2022.
Currently Claims 1-20 are pending and prosecuted.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with W Garland Phillips on 5/10/2022.

The application has been amended as follows: 


1. (Currently Amended) A shift register, comprising: 
a first input sub-circuit, configured to receive a first input signal from a first input terminal and output a banking output control signal; 
a second input sub-circuit, configured to receive a second input signal from a second input terminal and output a display output control signal; 
an output sub-circuit, configured to output a composite output signal via an output terminal under control of a first node, wherein the composite output signal includes a display output signal outputted in a display period of time and a blanking output signal outputted in a blanking period of time which are independent of each other,
wherein a first input sub-circuit comprises: 
a storing sub-circuit, having a terminal connected to the blanking pull-up control node, configured to store a blanking pull-up control signal; and
an isolating sub-circuit, configured to input a blanking output control signal to the first node according to the blanking pull-up control signal in a blanking period of time of a frame, said isolating sub-circuit comprising a first isolating transistor and a second isolating transistor 
said shift register further comprising:
a first electric leakage prevention sub-circuit comprising a first electric leakage prevention transistor and a second electric leakage prevention transistor, wherein a first electrode of the first electric leakage prevention transistor is connected to the blanking pull-up control node, wherein a second electrode of the first electric leakage prevention transistor is connected to a first electrode of the second electric leakage prevention transistor, wherein a control electrode of the first electric leakage prevention transistor is connected to a second clock signal line, wherein the first electrode of the second electric leakage prevention transistor is connected to the second electrode of the first electric leakage prevention transistor, wherein a second electrode of the second electric leakage prevention transistor is connected to an electric leakage prevention signal input, and wherein a control electrode of the second electric leakage prevention transistor is connected to the blanking pull-up control node; and
a second electric leakage prevention sub-circuit comprising a fourth electric leakage prevention transistor, a fifth electric leakage prevention transistor, and a sixth electric leakage prevention transistor, wherein a control electrode of the fourth electric leakage prevention transistor, a first electrode of the fifth electric leakage prevention transistor, and a first electrode of the sixth electric leakage prevention transistor are connected to the first node, wherein a first electrode of the fourth electric leakage prevention transistor, a second electrode of the fifth electric leakage prevention transistor, and a second electrode of the sixth electric leakage prevention transistor are connected to the second isolating transistor, wherein a second electrode of the fourth electric leakage prevention transistor is connected to the electric leakage prevention signal input, and wherein a control electrode of the fifth electric leakage prevention transistor is connected to a control electrode of the second isolating transistor.


8. (Currently Amended) The gate driving circuit according to claim 2, wherein the first input sub-circuit further comprises:
	a charging sub-circuit, configured to input a first input signal to the blanking pull-up control node 

12. (Currently Amended) The gate driving circuit according to claim 8, wherein the charging sub-circuit comprises 
a charging transistor, having a first electrode and/or control electrode connected to the first input terminal, and a second electrode connected to the blanking pull-up control node; and 
the storing sub-circuit comprises a first capacitor, having a first terminal is connected to the blanking pull-up control node; and 
wherein a control terminal of the first isolating transistor is connected to the blanking pull-up control node, [[and]] 
wherein a first electrode of the second isolating transistor is connected to a second electrode of the first isolating transistor, 
wherein a second electrode of the second isolating transistor is connected to the first node, and 
wherein a control electrode of the second isolating transistor is connected to an isolating control signal line.

13. (Currently Amended) The gate driving circuit according to claim 12, wherein the second input sub-circuit comprises a first display input transistor, having a first electrode connected to the first node, and a second electrode and/or control electrode connected to the second input terminal, [[and]] 
wherein the output sub-circuit comprises an output transistor and an output capacitor, 
wherein a first electrode of the output transistor is connected to an output clock signal line, 
wherein a second electrode of the output transistor is connected to the output terminal, [[and]] 
wherein a control electrode of the output transistor is connected to the first node, [[and]] 
wherein a first terminal of the output capacitor is connected to the first node, and 
wherein a second terminal of the output capacitor is connected to the output terminal.

18. (Currently Amended) The gate driving circuit according to claim 11, wherein the pull-down control sub-circuit comprises a first pull-down control transistor and a second pull-down control transistor, 
wherein a first electrode of the first pull-down control transistor is connected with a control electrode of the first pull-down control transistor and connected to a pull-down control signal line, 
wherein a second electrode of the first pull-down control transistor is connected to the pull-down node, 
wherein a first electrode of the second pull-down control transistor is connected to the pull-down node, 
wherein a control electrode of the second pull-down control transistor is connected to the first node, [[and]] 
wherein a second electrode of the second pull-down control transistor is connected to a pull-down signal line,
wherein the pull-down sub-circuit comprises a first pull-down transistor and a second pull-down transistor, 
wherein a first electrode of the first pull-down transistor is connected to the first node, 
wherein a control electrode of the first pull-down transistor is connected to the pull-down node, 
wherein a second electrode of the first pull-down transistor is connected to the pull-down signal line, 
wherein a first electrode of the second pull-down transistor is connected to the output terminal, 
wherein a control electrode of the second pull-down transistor is connected to the pull-down node, and 
wherein a second electrode of the second pull-down transistor is connected to the pull-down signal line.

	End of amendment.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699